Case 2:19-cv-17971-KM-ESK Document 1 Filed 09/13/19 Page 1 of 9 PagelD: 1

JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor su
provided by local rules of court. This form, approved by the Judicial Conference of the

CIVIL COVER SHEET

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

2

pplement the filing and service of pleadings or other papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

 

fru Beason Hind, et al

(b) County of Residence of First Listed Plaintiff

Union County

(EXCEPT IN U.S. PLAINTIFF CASES)

Sabrosa

NOTE:

DEFENDA NTS

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number)
Susan A. Murray, Esq. - Freedman & Lorry, P.C

1601 Market St., Suite 1500, Philadelphia, PA 19103
smurray@freedmanlorry.com, (215) 931-2506

Attorneys (if Known)

 

 

II. BASIS OF JURISDICTION (Place an "X" in One Box Only) Il

. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

 

(For Diversity Cases Only)

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

1. US, Government A 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Ciuzen of This State o1 © 1 Incorporated or Principal Place o4 o4
of Business In This State
O 2. U.S. Government 0 4 Diversity Citizen of Another State © 2 © 2 Incorporated and Principal Place os os
Defendant (Indicate Citizenship of Parties in Item I1l) of Business In Another State
Citizen or Subject of a O 3 O 3 Foreign Nation o6 06
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
l CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
© 110 Insurance PERSONAL INJURY PERSONALINJURY |0 625 Drug Related Seizure © 422 Appeal 28 USC 158 0) 375 False Claims Act
© 120 Manne © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 |] 423 Withdrawal O 376 Qui Tam (31 USC
© 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability O 367 Health Care/ 0 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copynghts 0 430 Banks and Banking
© 151 Medicare Act 0 330 Federal Employers’ Product Liability © 830 Patent 0 450 Commerce
© 152 Recovery of Defaulted Liability 1 368 Asbestos Personal O 835 Patent - Abbreviated O 460 Deportation
Student Loans 1 340 Marine Injury Product New Drug Application {0 470 Racketeer Influenced and
(Excludes Veterans) © 345 Manne Product Liability © 840 Trademark Cormupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards © 861 HIA (1395ff) O 490 Cable/Sat TV
© 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) 0 850 Securities/Commodities/
OF 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability [| 360 Other Personal Property Damage Relations O 864 SSID Title XVI 0 890 Other Statutory Actions
0 196 Franchise Injury 1 385 Property Damage 0 740 Railway Labor Act O 865 RSI (405(g)) O 891 Agricultural Acts
0) 362 Personal Injury - Product Liability © 751 Family and Medical O 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0) 790 Other Labor Litigation FEDERAL TAX SUITS Act
O 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: (& 791 Employee Retirement © 870 Taxes (U.S. Plaintiff 0 896 Arbitration
O} 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
O 230 Rent Lease & Ejectment 0 442 Employment © 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
©} 245 Tort Product Liability Accommodations © 530 General O 950 Constitutionality of
© 290 All Other Real Property 0 445 Amer. w/Disabilities -]( 535 Death Penalty IMMIGRATION State Statutes
Employment Other: 0 462 Naturalization Application
0 446 Amer. w/Disabilities -] 0 540 Mandamus & Other [0 465 Other Immigration
Other O 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
0 360 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

VY. ORIGIN (Place an "X” in One Box Only)

{1 Original 2 Removed from
Proceeding State Court

O 3  Remanded from o4

Appellate Court

29 USC 1132(e) and 1145

Brief description of cause:

VI. CAUSE OF ACTION

 

VIL REQUESTED IN O CHECK IF THIS IS A CLASS ACTION

Reinstated or

O 6 Multidistrict
Reopened igati

Litigation -
Transfer

O 8 Multidistrict
Litigation -
Direct File

O 5 Transferred from
Another District
(specifi)

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

Collection of contractually obligated contributions owed to the benefit funds

DEMAND § CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P, JURY DEMAND: Yes No
VUI. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY CORD
09/13/2019 oe
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JU MAG, JUDGE
Case 2:19-cv-17971-KM-ESK Document1 Filed 09/13/19 Page 2 of 9 PagelD: 2

FREEDMAN AND LORRY, P.C.

BY: SUSAN A. MURRAY, ESQUIRE
(SM-7713)

1601 Market Street, 15th Floor
Philadelphia, PA 19103

(215) 931-2506

Attorneys for Plaintiffs

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

ITPEU PENSION FUND, by and through its
Board of Trustees, Co-Chairmen DENNIS
ARRINGTON and JERRY BOWDEN

216 North Ave. East, 2" Fl.

Cranford, NJ 07016

and

ITPEU HEALTH AND WELFARE FUND, by and :
Through its Board of Trustees, Co-Chairmen
DENNIS ARRINGTON and HAROLD E.

GELBER

25 Chatham Center South, Suite 100

Savannah, GA 31405

and

ITPEU ANNUAL BENEFIT FUND, by and
Through its Board of Trustees, Co-Chairmen
DENNIS ARRINGTON and JOHN MORGAN
216 North Ave., East, 24 FI.

Cranford, NJ 07016

Plaintiffs,
v.
SABROSA FOODS, INC.
520 W. 21" Street
Unit G-2 PMB 132
Norfolk, VA 23517

Defendant
Case 2:19-cv-17971-KM-ESK Document 1 Filed 09/13/19 Page 3 of 9 PagelD: 3

COMPLAINT
Plaintiffs, by undersigned counsel, complain about Defendant as follows:
JURISDICTION
1. This Court has jurisdiction over the subject matter of this action under LMRA 29
U.S.C. §185(a), ERISA 29 U.S.C. § 1132 and 29 U.S.C. §1145 and the pendent jurisdiction of the
Court.
2. A copy of this Complaint has been served on the Secretary of Labor and the

Secretary of Treasury of the United States by certified mail.

VENUE
3, Venue lies in the United States District Court for the District of New Jersey under
29 U.S.C. §§ 185(a) or 1132(e)(2).
PARTIES

4, Plaintiff, ITPEU Pension Fund by and through its Board of Trustees, Co-Chairmen
Dennis Arrington and Jerry Bowden (“Pension Fund”) is a trust fund established under 29 U.S.C.
§ 186(c)(5) and “multiemployer plans” and “employee benefit plans” within the meaning of 29
U.S.C. § 1002(37), (2)(A) and (3). Dennis Arrington and Jerry Bowden, are trustees and
fiduciaries with respect to the Pension Fund within the meaning of 29 U.S.C.§ 1002 (21). They are
authorized to bring this action on behalf of all Trustees of the Pension Fund. The Pension Fund is
administered in the District of New Jersey at the address listed in the caption.

5. Plaintiff, ITPEU Health and Welfare Fund by and through its Board of Trustees,
Co-Chairmen Dennis Arrington and Harold Gelber (“Welfare Fund”) is a trust fund established
under 29 U.S.C. § 186(c)(5) and “multiemployer plans” and “employee benefit plans” within the

meaning of 29 U.S.C. § 1002(37), (1) and (3). Dennis Arrington and Harold Gelber are trustees
Case 2:19-cv-17971-KM-ESK Document1 Filed 09/13/19 Page 4 of 9 PagelD: 4

and fiduciaries with respect to the Welfare Fund within the meaning of 29 U.S.C.§ 1002 (21). They
are authorized to bring this action on behalf of all Trustees of the Welfare Fund. The Welfare
Fund is administered at the address listed in the caption.

6. Plaintiff, ITPEU Annual Benefit Fund by and through its Board of Trustees, Co-
Chairmen Dennis Arrington and John Morgan (“Annual Fund” hereinafter collectively called the
“Funds”), is a trust fund established under 29 U.S.C. § 186(c)(5) and “multiemployer plans” and
“employee benefit plans” within the meaning of 29 U.S.C. § 1002(37), (1) and (3). Dennis
Arrington and John Morgan are trustees and fiduciaries with respect to the Annual Fund within
the meaning of 29 U.S.C.§ 1002 (21). They are authorized to bring this action on behalf of all
Trustees of the Annual Fund. The Annual Fund is administered in the District of New Jersey at
the address listed in the caption.

7. Defendant Sabrosa Foods, Inc. (hereinafter “the Employer”) is an employer in an
industry affecting commerce with the meaning of 29 U.S.C. §§ 152 (2), (6) and (7), 1002(5), (11)
and (12) with a business address as listed in the caption.

FACTS

8. Employer was a government contractor under the McNamara—O'Hara Service
Contract Act of 1965 (“SCA”), 41 U.S.C. §§ 6701-6707.

9. At all times relevant to this action, the Employer was a party to a collective
bargaining agreement(s) with the ITPEU, OPEIU Local 4873, AFL-CIO (singly or jointly, “Labor
Contract”). The Employer assumed the Labor Contract with the ITPEU April 1, 2013 at Fort
Eustis, Virginia site after Employer replaced government contractor Nayyar Son’s Food

Corporation as Food Service provider. Employer signed a Memorandum of Acceptance for the
Case 2:19-cv-17971-KM-ESK Document 1 Filed 09/13/19 Page 5 of 9 PagelD: 5

remainder of the contract and a new contract to cover the period from March 1, 2015 to February
28, 2018. A copy of the Labor Contract is attached as Exhibit “1.”

10. The Employer assumed the Labor Contract with the ITPEU September 13, 2013 at
Langley Air Force Base Dining Hall, Virginia site after Employer replaced a government
contractor as Food Service provider. Employer signed a Supplemental Agreement for the
remainder of the contract and a new contract to cover the period from September 1, 2016 to August
31, 2019. A copy of the Labor Contract is attached as Exhibit “2.”

11. The Employer also signed or agreed to abide by the terms of the Declarations of
Trust of the Funds as from time to time amended (“Trust Agreement”) made between certain
employers and employee representatives in an industry(ies) affecting interstate commerce to
promote stable and peaceful labor relations.

12. Under the Labor Contract or Trust Agreement, the Employer agreed:

(a) To make full and timely payments on a monthly basis to the Funds as required
by the Labor Contract or Trust Agreement;

(b) To file monthly remittance reports with the Funds detailing all employees or
work for which contributions were required under the Labor Contract or Trust Agreement;

(c) To produce, upon request by the Funds, all books and records deemed necessary
to conduct an audit of the Employer’s records concerning its obligations to the Funds; and

(d) To pay liquidated damages and all costs of litigation, including attorneys’ fees,
expended by the Funds to collect any amounts due as a consequence of the Employer’s failure to
comply with its contractual obligations described in Subparagraphs (a), (b) and (c).

13. | Employer was selected for a compliance audit for the period from January 1, 2014

to December 31, 2016. Employer provided documents to conduct the payroll] review of records to
Case 2:19-cv-17971-KM-ESK Document 1 Filed 09/13/19 Page 6 of 9 PagelD: 6

determine whether Employer was submitting contributions in accordance with the terms of the
collective bargaining agreement. According to the audit report, i.e. payroll review, the Pension
Fund was owed $16,776.95 in contributions, the Welfare Fund was owed $40,311.07 in
contributions, and the Annual Fund was owed $9,193.14 in contributions. On July 24, 2019, Fund
Counsel sent the Employer a copy of the audit report. The letter required payment of the amounts
listed in the audit report within 30 days of the letter. The Employer failed to pay the outstanding
amounts or otherwise respond. A true and correct copy of the audit report is hereto attached as
Exhibit 3. A true and correct copy of the letter is attached as Exhibit 4.

14. | Duane Thompson, President of Defendant Sabrosa Foods, Inc. had formerly been
an Employer Trustee on the Annual Fund. On August 30, 2019, Fund Counsel sent a courtesy
reminder email to Mr. Thompson that the payments had not been received by the Funds. Fund
Counsel did not receive a response to her email. A true and correct copy of the August 30, 2019
letter is attached as Exhibit 5.

15. |The Employer paid contributions to the Pension Fund late for the months of
December 2016, January 2017, February 2017, March 2017, April 2017, and May 2017 accruing
interest in the amount of $1,177.86 which is outstanding. Interest was calculated from the date
payment of the contribution was due to the date of actual payment. Employer agreed to be bound
by the terms of the Funds’ Trust Agreements. The Trust Agreements provide for interest to be paid
on contributions that were paid after the due date. An itemization of the accrued interest due to
the Pension Fund is attached as Exhibit 6.

16. |The Employer paid contributions to the Annual Fund late for the period from

November 2016 to May 2017 accruing interest in the amount of $799.32 which is outstanding.
Case 2:19-cv-17971-KM-ESK Document1 Filed 09/13/19 Page 7 of 9 PagelD: 7

Interest was calculated from the date payment of the contribution was due to the date of actual
payment.
17. Employer has not responded to any further contact from Funds or Fund Counsel,

nor have the outstanding amounts in the audit report or the outstanding interest been paid.

COUNT I

CONTRIBUTIONS UNDER CONTRACT - SUM CERTAIN

18. The allegations of Paragraphs 1 through 17 are incorporated by reference as if fully
restated.

19. The Employer owes the Pension Fund at least $16,776.95 in contributions due
under the Labor Contract as revealed in the payroll audit.

20. The Employer owes the Pension Fund the sum of $1,177.86 in interest due to late
payment of contributions for the December 2016, January 2017, February 2017, March 2017, April
2017, and May 2017.

21. The Employer owes the Welfare Fund at least $40,311.07 in contributions due
under the Labor Contract as revealed in the payroll audit.

22. The Employer owes the Annual Fund at least $9,193.14 in contributions due under
the Labor Contract as revealed in the payroll audit.

23. The Employer owes the Annual Fund the sum of $799.32 in interest for late
payment of contributions for the period from December 2016 to May 2017.

WHEREFORE, Plaintiffs ask that the Court:
Case 2:19-cv-17971-KM-ESK Document1 Filed 09/13/19 Page 8 of 9 PagelD: 8

(1) Enter judgment against the Employer and in favor of the Pension Fund for at least
$17,954.81, in favor of the Welfare Fund for at least $40,311.07, and in favor of the Annual Fund
for at least $9,992.46, together with liquidated damages, interest and costs, including reasonable
attorneys’ fees incurred in this action or the collection or enforcement of any judgment as provided
in the Labor Contract or Trust Agreement.

(2) Grant such other or further relief, legal or equitable, as may be just, necessary or

appropriate.

COUNT II

CONTRIBUTIONS UNDER ERISA —- SUM CERTAIN

24. The allegations of Paragraph 1 through 23 are incorporated by reference as if fully
restated.

25. | The Employer has failed to pay contributions to the Funds in violation of 29 U.S.C.
§ 1145.

26. | The Employer owes the Pension Fund the sum of $16,776.95; as well as the Welfare
Fund the sum of $40,311.07 and the Annual Fund the sum of $9,193.14 in contributions, interest
and liquidated damages due under the Labor Contract or Trust Agreement as revealed in the payroll
audit.

WHEREFORE, Plaintiffs ask that the Court:

(1) Enter judgment against the Employer and in favor of the Pension Fund for at least
$16,776.95 in favor of the Welfare Fund for at least $40,311.07, and in favor of the Annual Fund

for at least $9,193.14, together with interest, liquidated damages provided by the documents
Case 2:19-cv-17971-KM-ESK Document1 Filed 09/13/19 Page 9 of 9 PagelD: 9

governing the Funds or ERISA 29 U.S.C. §1132(g)(2) and reasonable attorneys’ fees and costs
incurred in this action or the collection or enforcement of any judgment.
(2) Grant such other or further relief, legal or equitable, as may be just, necessary or

appropriate.

Respectfully submitted,

FREEDMAN AND LORRY, P.C.

BY: Qe he
SUSAN A. MURRAY, ore

Attorneys for Plaintiffs

Date: September 12, 2019
